Citation Nr: 0941948	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-33 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for endometriosis.

2.  Entitlement to an initial compensable rating for 
residuals of sacrum fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 2000 to February 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, KY, which granted service 
connection for endometriosis and residuals of sacrum 
fracture, rated at 10 and 0 percent, respectively, effective 
February 10, 2005 (the day following discharge from service).  
The claims file is now under the jurisdiction of the RO in 
Reno, NV.


FINDINGS OF FACT

1.  Throughout the claim and appeal period, the Veteran's 
service-connected endometriosis has reasonably been 
manifested by chronic pelvic pain and bleeding not controlled 
by treatment; lesions, involving the bowel or bladder and 
confirmed by laparoscopy; bowel or bladder symptoms have not 
been demonstrated.

2.  Throughout the claim and appeal period, the competent and 
probative evidence of record demonstrates that the Veteran 
has chronic painful residuals as a result of a sacrum 
fracture.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a disability rating of 30 percent, but no 
higher, for endometriosis have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2,  
4.3, 4.6, 4.7, 4.116, Diagnostic Code 7629 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a 10 percent rating, but no higher, for the 
residuals of a sacrum fracture have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.71a,  Diagnostic Code 5298 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

This appeal is from the initial ratings assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, the 
required notice has served its purpose, and its application 
is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, supra.  An August 
Statement of the Case (SOC), and an August 2007 Supplemental 
SOC properly provided notice as to the "downstream" issue 
of an increased initial rating, and readjudicated the matters 
after the Veteran had the opportunity to respond.  Neither 
she nor her representative has alleged that she has been 
prejudiced by any notice defect, see Goodwin v. Peake, 22. 
Vet. App. 128 (2008), and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case, 
see Shinseki v. Sanders, supra. 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained.  
She was afforded VA examinations in January 2005 (pre-
discharge) and in December 2006.  Accordingly, VA has 
satisfied its duty to assist the Veteran in apprising her as 
to the evidence needed, and in obtaining evidence pertinent 
to her claim.  Therefore no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Applicable Law, Regulations, and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disorder in which not only the function affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a case (as here) involving the initial ratings assigned 
with a grant of service connection, the possibility of 
"staged" ratings for separate periods of time, based on 
facts found, must be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, bcause the criteria for 
the ratings currently assigned encompass the greatest degree 
of severity of the Veteran's endometriosis and residuals of 
sacrum fracture shown at any time during the claim/appeal 
period, the Board finds that "staged" ratings are not 
warranted herein.

The Veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

On January 2005 pre-discharge VA examination, the Veteran 
reported that she experienced occasional pelvic pain, despite 
her treatment for endometriosis.  She reported that she was 
not tender over her sacrum or coccyx.

VA treatment records dated from February to May 2006 show 
continued treatment for severe endometriosis.  In a May 2006 
record, the Veteran's primary VA provider noted:

[The Veteran] is a patient at the VA.  She currently 
continues with pelvic pain and breakthrough vaginal 
bleeding despite medical treatment for the 
endometriosis.  The medication does not control the 
pain.  Endometriosis is not diagnosed with a pelvic 
exam.  Regarding her history of sacrum fracture, she 
does continue to have pain over the area of the fracture 
site.

On December 2006 VA gynecological examination, the Veteran 
reported chronic pelvic pain, painful menses, and 
dyspareunia.  Clinical evaluation noted tenderness in the 
pelvic area.  The impression was chronic pelvic pain, 
endometriosis, and dyspareunia.  The examiner indicated that 
alternate treatments may have to be implemented, as the 
Veteran had a poor response to the current medication used 
for endometriosis.

On December 2006 joints and spine VA examination, the Veteran 
described her pain in the coccyx area as a stabbing-type 
feeling.  Pressure over the sacral/coccyx area was noted to 
be painful.  The examiner noted the Veteran's "old fracture 
of tip of sacrum/coccyx with pain residuals."

A.  Increased Rating - Endometriosis

Diagnostic Code (DC) 7629 provides that endometriosis is to 
be evaluated as 10 percent disabling where there is pelvic 
pain or heavy or irregular bleeding, requiring continuous 
treatment for control.  A 30 percent rating is warranted when 
there is pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and a 50 percent rating is warranted 
when there are lesions involving bowel or bladder confirmed 
by laparoscopy, pelvic pain or heavy or irregular bleeding 
not controlled by treatment, and bowel or bladder symptoms.  
38 C.F.R. § 4.116.

After reviewing the entire claims file, and with 
consideration of the doctrine of giving the benefit of the 
doubt to the Veteran, the Board finds that a 30 percent 
rating for the entire claim and appeal period is warranted.  
Specifically, the Board finds that the Veteran is entitled to 
a higher rating based on continuous complaints and objective 
medical evidence demonstrating pelvic pain and irregular 
bleeding, despite the issuance of various treatment and 
prescription medications.

The Board finds that the Veteran's symptoms do not more 
nearly approximate the next higher (50 percent) evaluation.  
Although the evidence demonstrates pelvic pain and irregular 
bleeding not controlled by treatment, the remaining criteria 
for the higher rating have not been met. 

Specifically, the evidence does not demonstrate lesions 
involving the bladder or bowel as confirmed by a laparoscopy.  
Furthermore, there is no evidence of bowel or bladder 
symptoms associated with endometriosis.  Accordingly, because 
those findings and/or symptoms are not currently shown by the 
evidence, the Board finds that the criteria for a 50 percent 
under DC 7629 are not met.

B.  Increased Rating - Residuals of sacrum fracture

Notably, as there is no specific diagnostic code for 
residuals of sacrum fracture, such disability must be rated 
by analogy.  See 38 C.F.R. § 4.20.  The RO has rated the 
Veteran's residuals of sacrum fracture noncompensable, rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 5298 (for removal 
of coccyx).

Under DC 5298, painful residuals of a coccyx removal (partial 
or complete) warrant a 10 percent rating.  Absent pain, a 
noncompensable rating is warranted.  

Upon review of the entire claims file, the Board finds that a 
compensable, 10 percent, rating is warranted throughout the 
entire claim/appeal period.  Significantly, the Veteran's VA 
primary care provider, as well as VA examinations have noted 
her continued complaints of pain across her sacrum.  Although 
there has been no removal of the Veteran's coccyx, in light 
of the chronic nature of her pain, and after resolving 
reasonable doubt in her favor, the Board finds that the 
competent lay and probative medical evidence demonstrates 
that she has chronic painful residuals due to her in-service 
sacrum injury.  See 38 C.F.R. § 3.102; see also, DeLuca v. 
Brown, 8 Vet.  App. 202 (1995).  As this is the highest 
rating available under this diagnostic code, a higher rating 
may not be assigned. 

C.  Extraschedular Consideration

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  Notably, 
it is not shown that the schedular criteria are inadequate, 
as all symptoms and associated impairment shown are 
encompassed by the ratings currently assigned.  Furthermore, 
the disability picture presented by the endometriosis and 
residuals of sacrum fracture is not exceptional.  The Veteran 
has herself indicated that the disabilities are not 
incapacitating, do not limit her in daily activities, and 
have not caused her to miss any time from her employment.  
Consequently, referral for extraschedular consideration is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An increased evaluation of 30 percent for endometriosis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits. 

A compensable evaluation of 10 percent for residuals of 
coccyx fracture is granted, subject to the regulations 
regarding the payment of monetary benefits. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


